PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KRANZ, Vladimir
Application No. 14/759,208
Filed: December 09, 2015
For: Additive Equipment to Basic Equipment with Advantage in Form of Multimedial, Health, Sport or another Equipment Convenient for Adding by Additive Equipment
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed August 12, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue on or before July 08, 2020, as required by the Notice of Allowance and Fee(s) Due, mailed April 08, 2020, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is July 09, 2020. A Notice of Abandonment was mailed May 28, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of 1payment of the issue fee of $250 (previously filed), (2) the petition fee of $525; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 



    
        
            
    

    
        1 The Office acknowledges the specification and drawings filed on September 23,2020, in response to the Notice to File Corrected Application Papers mailed on June 01, 2020.